                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS L. RUTLEDGE,                                Case No. 18-cv-05530-HSG
                                   8                    Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                                                            TIME TO OPPOSITION TO
                                   9             v.                                         SUMMARY JUDGMENT MOTION
                                  10     P. LAM,                                            Re: Dkt. Nos. 28, 29
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, plaintiff’s request for an extension of time to file his opposition

                                  14   to the summary judgment motion is GRANTED. Plaintiff shall file his opposition by November

                                  15   8, 2019. The reply brief shall be filed no later than fourteen (14) days after the date the

                                  16   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  17   hearing will be held on the motion.

                                  18          This order terminates Dkt. Nos. 28 and 29.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 10/10/2019

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
